DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 5/23/2022, applicant has submitted an amendment filed 8/22/2022.
Claim(s) 1-4, 8-9, 11-14, and 18-19, has/have been amended.  Claim(s) 5, 7, 15, and 17, has/have been cancelled.  New Claim(s) 21-22 has/have been added.
Response to Arguments
Applicant’s amendments and Remarks (see e.g. Amendment, page 7, which explicitly states, on the record, how claim limitations are to be interpreted for antecedent basis purposes) to address the 112 issues resolve many of the 112 issues but also introduce new 112 issues.  See 112 rejections, below, for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-14, 16, and 18-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1 (and similarly claim 11):
Applicant amended “the communication with the customer” at the end of claim 1 to be “the communication” such that the providing of the at least one responsive answer to an agent must occur “during the communication” (i.e. during the “communication from a customer”).  This seems to be impossible because, in order to receive the communication from a customer, the communication logically must have already occurred at the time of receipt.  The determining of at least one responsive answer and the providing of the at least one responsive answer also logically follows the receiving of the communication from the customer (since the determining and providing are based on analyzing the communication).  Therefore, the determining of the at least one responsive answer and the providing of the at least one responsive answer logically occurs after the communication from the customer, not during the communication from the customer.  It is, therefore, not clear how “the at least one responsive answer” is “provid[ed]… to an agent during the communication”.

As per Claim 2 (and similarly claim 12):
“the other communications” in line 3 of claim 2 lacks antecedent basis.  Lines 5-6 of Claim 1 recite “a database of communications between other customers and agents” but does not characterize the communications in the database as “other”.  It is also not clear what communications the “other communications” are (i.e. “other communications” relative to what?)
“the other communications” in line 4 of claim 2 lacks antecedent basis and is unclear (same issues as discussed in the previous paragraph).
“the other communications” in line 6 of claim 2 lacks antecedent basis and is unclear (same issues as discussed in the previous paragraph).

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 6, 8-10, 12-14, 16, and 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As per Claim(s) 1 (and similarly claim[s] 11, and consequently claim[s2-4, 6, 8-10, 12-14, 16, and 18-22 which depend on claim[s] 1 and 11), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) receiving a communication from a customer; automatically analyzing the communication to determine a subject of the customer's communication; automatically querying a database of communications between other customers and agents related to the subject of the customer's communication; determining at least one responsive answer to the subject from the database; and providing the at least one responsive answer to an agent during the communication (i.e. the prior art does not teach or suggest querying a database of communications between other customers and agents related to the subject of the customer’s communication [i.e. the database specifically contains communications that are related to the subject of the customer’s communication and where the database is queried], and where a database from which responses are determined is a database of communications between other customers and agents related to the subject of the customer’s communication [the next reference only has agent responses and not customer inputs/responses])
Ramachandran et al. (US 2019/0146647) teaches determining an intent of a customer input as #BILL HIGH and fetching top trending responses tagged to #BILL HIGH and displaying the top trending responses from a database 250 on an agent console, where the responses may have been tagged with the intent #BILL HIGH by other agents during their respective interactions with customers (paragraph 75; Figure 4B).  Paragraphs 75-76 describe where a processor receives a customer input and determines an intent (e.g. #BILL HIGH), obtains a plurality of example responses for the intent, and displays the plurality of responses to an agent so that the agent can select a response.  Paragraph 40 describes where database 250 includes a repository of tagged responses (responses tagged with intents by human agents).  Paragraph 54 and Figure 3C describes where intents can be paired with responses in a number of different types of databases (paragraph 54, Figure 3C).  In this reference, there only appear to be responses associated with intents, and this reference does not appear to tag responses in a chat transcript with intents.  Therefore, this reference does not teach or suggest where the database of responses associated with intents is a database of communications between other customers and other agents (i.e. where there are both communications to agents from other customers and communications to the other customers from the agents) and also does not more particularly teach where the database is a database of communications between customers (plural) and agents (plural) which are related to the subject.
Seth et al. (US 2015/0178371) describes where dialogues between a customer and an agent can be stored in a storage system and can be mined to identify features used to determine an intent of a particular customer for contacting an agent and for generating a recommendation based on the determined intent [similar to what Ramachandran does, see paragraph 22 of Seth]. Paragraph 27 describes where an agent and a customer can have a dialog via audio devices and generating a speech-to-text transcript containing messages of the voice conversation.  Paragraphs 36-37 describe where mined features are used to predict intent[s] that are used to propose recommendations that can be chosen [by an agent] to be presented to a customer.  Paragraph 51 describes where a recommendation engine provides most appropriate responses to predicted queries of customers.  Paragraph 64 describes where responses are tagged as best responses and may be stored as a feature for a dialogue line in a best response database, and where a button is used to tag a dialogue line as exceptionally appropriate or efficacious for a given context in order to progress the dialogue towards a desired outcome.  This reference suggests where transcripts/dialogs in a database can be can be tagged with features (see paragraph 22), but does not appear to describe where the features include intents/topics/contexts/subjects of a customer input (intent is predicted from the features and is used to recommend responses, which suggests that the features are not intent but are used to derive/predict intent in a separate function).  Additionally, it is not clear that the responses in the dialog database are the responses recommended to the agent, and therefore it is not clear that recommended responses are determined from the database.  Additionally, none of the transcripts/dialogs appear to be specifically described as related to an intent of a customer input.
2022/0129905 (supported by Provisional 62/815664) teaches where an agent can tag a dialogue line of a chat transcript with an intent label (Figure 5) and also where an agent can add a dialogue line to a database of smart responses (Figure 6).  This reference does not appear to describe where the chat transcript is stored in a database and where answers/responses in the chat transcript in the database are tagged (i.e. the database of smart responses does not include communications between a customer and an agent).
2020/0097544 teaches “The response recommendation model 210 is linked to the interactive conversation service 205 via communication links 202 and 204. The serving container 220, which may be an example of a serving container 410 described with respect to FIG. 4, receives live communication data between an agent (represented by a device 230) and a user (represented by device 235) via the communication link 202, converts the communication data into a context vector, and compares the context vector to a set of response vectors to determine recommended responses. The set of response vectors may be custom responses generated by the agent 230, the entity, or a team, for example. The responses recommended by the response recommendation model 210 are transmitted to the interactive conversation service 205 via communication link 204, and the recommended responses may be displayed for selection by the agent 230 in reply to an input by the user 235” (paragraph 32).
2020/0250272 teaches “In FIG. 7B, as the agent continues typing, a new set of suggested responses 708D, 708E, 708F are displayed below the updated text input 706B in the updated chat display 700B. Thus, new suggested responses may be generated in real-time as the agent types. For example, a new set of suggested responses may be generated each time the agent inputs an additional word into the text input 706B. If one of the suggested responses, such as selected response 708E, is correct, then the agent can select the response and the response 708E will be sent to the user” (paragraph 85).  This reference appears to be directed to generating recommendations based on what the agent types, not what the user says.
2018/0165692 teaches “According to some example embodiments of the present invention, there is provided a method for managing social media communications of an organization supported by a contact center system, the method including: receiving, by a processor, a communication by a user from a social media platform; determining, by the processor, a relevance of the communication to the organization; analyzing, by the processor, the communication to generate a suggested response to the communication; routing, by the processor, the communication to an agent of the contact center system; and displaying, by the processor, the suggested response on a display device of the agent” (paragraph 9).
2005/0228774 suggests automatically suggested responses based on analyzing content of an incoming message to determine the nature of a message (paragraph 3)
2018/0097910 teaches “In another example embodiment, at block 1410, the artificial intelligence server 190 may determine using the subset of the context data and the knowledge data that the user 110 may be interested in the balance of more than one account. For example, the subset of the context data may indicate that the balance of the chequing account and credit card account of user 110 are often queried by user 110 through virtual chat sessions. In this example, at block 1410, the artificial intelligence server 190 may generate an interaction response in the form of a list of suggested responses (e.g., a first suggested response being the balance of the chequing account, and a second suggested response being the balance of the credit card account), and send such suggested responses to an agent device 180 for selection by an agent 182 (e.g., bank employee) servicing the virtual chat session as the bank representative. For example, the list of suggested responses can be displayed to the agent 182 as other information 1206 in the example graphical user interface 1200 of FIG. 12. In another example embodiment, the artificial intelligence server 190 may generate an interaction response in the form of a virtual chat message listing the balance of multiple accounts (not shown in FIG. 15)” (paragraph 140).
2016/0295018 teaches “In a third example, the automated system 135 may still continue processing the chat session despite having been transferred to the agent device 120. For example, the automated system 135 may provide suggested responses to the agent device 120 based upon the chat session progression. In a specific example, upon transference of the session from the automated system 135 to the agent device 105, the automated system 135 may also provide all potential responses being considered prior to the transfer (e.g., top three confident responses that fall below the predetermined threshold). Furthermore, while the chat session is with the agent device 105, the automated system 135 may continue this analysis and continue to provide suggested responses” (paragraph 28).
2014/0164502 teaches “The interaction workspace may also be configured to display a suggested response to the agent based on analysis of the message content, according to an embodiment of the invention. In such a case, the agent may be able to edit the suggested response before replying to the customer” (paragraph 151).
6721416 claim 1.
2018/0300295 teaches “An agent may also wish to review how other agents have responded to similar queries. A search tool is also useful in this instance. Generally, enabling good searching enables agents to handle a high load of customers and respond to customers quickly and accurately” (paragraph 4).
2014/0270145 teaches “The agent use analyzer 372 can review answers suggestions that are more commonly used by other agents. Answers used by more experienced agents can be rated higher because these answers they have been validated by being selected by better agents. This metric helps inexperienced agents learn the answers used by the experienced agents” (paragraph 84).
2004/0162724 teaches where a human agent selects one of a plurality of suggested responses so that a system may complete a call (paragraph 65).
The prior art also teaches features related to API exposing functions including speech-to-text/speech recognition, a communication manager, a natural language processor, etc..
2020/0351405 (LATE filing date, Provisional 62/842550 does not appear to support paragraph 74) teaches “The customer automation system 300 may include several components or modules. In the illustrated example of FIG. 6, the customer automation system 300 includes a user interface 305, natural language processing (NLP) module 310, intent inference module 315, script storage module 320, script processing module 325, customer profile database or module (or simply “customer profile”) 330, communication manager module 335, text-to-speech module 340, speech-to-text module 342, and application programming interface (API) 345, each of which will be described with more particularity with reference also to flowchart 350 of FIG. 7. It will be appreciated that some of the components of and functionalities associated with the customer automations system 300 may overlap with the chatbot systems described above in relation to FIGS. 3, 4, and 5. In cases where the customer automation system 300 and such chatbot systems are employed together as part of a customer-side implementation, such overlap may include the sharing of resources between the two systems” (paragraph 74).  This reference does not appear to qualify as prior art.
2018/0137472 teaches “FIG. 3 illustrates an example implementation of a meeting system. For example, FIG. 3 illustrates a general software architecture that may be executed by meeting system 125 of FIG. 1. In one aspect, the meeting system includes a communication manager 305, a speech recognition engine 310, a natural language processor (NL processor) 315, and a meeting manager 320. Communication manager 305, speech recognition engine 310, NL processor 315, and meeting manager 320 may be implemented as executable program code stored and executed by meeting system 125” (paragraph 39).  This reference does not teach or suggest both an inference processor and a natural language processor and does not teach or suggest all components being exposed by APIs.
2017/0162197 teaches “NLP system 106 may include a an Automated Speech Recognition (“ASR”) engine 210, an Intent Recognition Engine (“IRE”) 220, text-to-speech engine 230, a dictionary 240, a user profile 250, an agent system 260, and/or other components. The components of NLP system 106 may communicate with one another via communication manager 202, which may mediate interactions between components of NLP system 106” (paragraph 45).  This reference does not teach or suggest both an inference processor and a natural language processor and does not teach or suggest all components being exposed by APIs.
2015/0269377 teaches “The API services 106 represent data services exposed by the APIs managed by the API management system 100. For example, the API services 106 may include, but are not limited to, forecast weather data, historical weather data, advertising data, traffic data, etc.” (paragraph 38).  
6859776 teaches “The speech recognition engine 94 performs standard natural speech recognition functions, such as are known in the art. The speech recognition engine 94 may be exposed through a communication channel application program interface (API)” (col. 6, lines 12-17)
2005/0246511 teaches “FIG. 4 shows an example of the functions exposed by APIs 302 and 304, which may be used to enforce the different rules that apply to different heaps. In the example of FIG. 4, API 302 exposes the functions that operate on the secret heap 202(1), and API 304 exposes functions that operate on other data (i.e., data stored in non-secret heap 202(2), or stored in other locations that are not part of secret heap 202(1))” (paragraphs 44-45; Figure 4).
2001/0054072 teaches “FIG. 6 further illustrates that, in one preferred embodiment, object store 8 is associated with its own set of application programming interfaces 158 (which may also be the same as API 156, preferably MAPI, or which may be separate therefrom). Thus, application programs 150, 152 and 154 call methods exposed by application programming interfaces 158 to maintain, and interact with, object store 8. In addition, communications component 115 calls methods exposed by application programming interfaces 156 to interact with application programs 150, 152 and 154” (paragraph 103).
2006/0271361 teaches “The speech recognition technology 114 may be designed to provide state-of-the-art voice search algorithms and may comprise large scale speech recognition technology. The speech recognition technology typically performs such tasks as transcription, comparison and sorting and includes associated API's exposing this functionality” (paragraph 23).

Upon further search: 
2016/0261747 teaches “At step 302, the historical conversations between the second customers and the customer care agents (i.e., the agents) are extracted. The processor may send the query to the database server to extract the historical conversations. The historical conversations may comprise the conversations that may have occurred between the second customers and the agents. Each of the conversations may comprise the second messages. The conversations may comprise the features such as the locations of the second customers, the topic of the conversations, and the sentiments of the second messages in the conversations. Further, each of the conversations may be associated with the predefined priority that may have been assigned by the agents. The agent may have assigned a priority to each of the second messages in each conversation. Thereafter, the processor may have determined a cumulative priority of each conversation based on the priority of each of the second messages. For example, in a conversation there were 20 messages out of which 15 were high priority messages. Thus, the conversation is assigned a priority of high. The processor may determine the count of the messages in the conversation under each priority. Thereafter, the processor may determine the priority having maximum number of messages. The processor may assign the priority having maximum number of messages as the priority of the conversation” (paragraph 59).  This reference does not appear to describe where at least one responsive answer is determined from the database server or the historical conversations.
2017/0034226 teaches “Sharing (160) the chat history, topic(s), and/or content may include uploading the chat history, topic, and/or content to a location accessible by others. In some embodiments, the chat is hosted on a database, and links to the database are shared on one or more social media platforms. Sharing (160) the chat history, topic(s) and/or content may be done in a semi-private or invite-only manner to enable access by friends while preventing access to the general public. In some embodiments, the chat history and corresponding content is organized by topics so that a reader may skip from topic to topic before exploring the chat participants' chat history relating to a particular topic. The chat may be shared on a topic-by-topic basis and particular topics may be marked as “off the record” or specifically designated as shared topics” (paragraph 21).  This reference does not appear to specifically describe where the chat history is chat history between customers and agents.
2011/0143323 teaches “The process may present a portion of the conversation script database to student, for example, a portion of the database that contains conversations in a particular language, a particular topic, and at a particular language proficiency level”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/25/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658